 

Exhibit 10.6

 

FORM OF AUTHORIZED PARTICIPANT AGREEMENT

FOR

WISDOMTREE CONTINUOUS COMMODITY INDEX FUND

 

This Authorized Participant Agreement (this “Agreement”) is entered into by and
among WisdomTree Continuous Commodity Index Fund (“Fund”), WisdomTree Commodity
Services, LLC, the Fund’s managing owner (the “Managing Owner”), Foreside Fund
Services, LLC (the “Distributor”) and _______________________________________
(the “Authorized Participant” and together with the Fund, the Managing Owner and
the Distributor, the “Parties”), and is subject to acceptance by State Street
Bank and Trust Company (the “Transfer Agent”). The Transfer Agent serves as an
agent for the Fund and is an “Index Receipt Agent” as that term is defined in
the rules of the National Securities Clearing Corporation (“NSCC”).

 

As described in the Fund’s Trust Agreement (as amended or supplemented from time
to time, the “Trust Agreement”) and in the Prospectus (as defined below), the
Fund will issue its shares representing units of fractional undivided beneficial
interest in and ownership of the Fund (the “Shares”). The Shares may be created
or redeemed by the Managing Owner for an Authorized Participant in aggregations
of Shares as set forth in the Prospectus (e.g., 50,000 Shares) (each
aggregation, a “Creation Basket” or “Redemption Basket,” respectively, and
collectively, the “Baskets”). Creation Baskets are offered only pursuant to the
registration statement of the Fund on Form S-1, as declared effective by the
Securities and Exchange Commission (the “SEC”) and as amended and supplemented
from time to time, or any successor registration statement for the Shares (the
“Registration Statement”), including the prospectus of the Fund a part thereof
(the “Prospectus”). Under the Trust Agreement, only Authorized Participants may
place orders to create and redeem Baskets. The Prospectus provides that the
Authorized Participant will pay a transaction fee of two hundred dollars ($200)
per order to create or redeem Baskets (the “Transaction Fee”). See Section 5.
The Transaction Fee may be adjusted from time to time as set forth in the
Prospectus.

 

To the extent there is a conflict between any provision of this Agreement, other
than the indemnities provided in Section 9 herein, and the provisions of the
Trust Agreement or the Prospectus, the Trust Agreement or the Prospectus, as
applicable, shall control. Capitalized terms not otherwise defined herein are
used herein as defined in the Trust Agreement or the Prospectus, as applicable.

 

This Agreement is intended to set forth certain premises and the procedures by
which the Authorized Participant may purchase and/or redeem Shares (i) through
the Continuous Net Settlement (“CNS”) clearing processes of NSCC as such
processes have been enhanced to effect purchases and redemptions of Shares (such
processes being referred to herein as the “CNS Clearing Process”), or (ii)
outside the CNS Clearing Process (i.e., through the manual process of The
Depository Trust Company (“DTC”)) (the “DTC Process”). The procedures (the
“Procedures”) for processing an order to purchase Baskets (each a “Purchase
Order”) and an order to redeem Baskets (each a “Redemption Order” and together
with a Purchase Order, an “Order”) are described in the Prospectus, the Trust
Agreement, this Agreement and in Attachment A to this Agreement, as each may be
amended from time to time. A copy of the Fund’s Order Form (as amended from time
to time, the “Order Form”) has been made available to the Authorized Participant
by the Transfer Agent, as may be revised from time to timeAll Orders must be
made pursuant to the Procedures.

 

To give effect to the foregoing premises and in consideration of the mutual
covenants and agreements set forth below, the Parties hereby agree as follows:

 

 

 

 

Section 1.            Representations, Warranties and Covenants of the
Authorized Participant.

 

(a)         The Authorized Participant hereby represents, warrants and covenants
that:

 

(i)          it is a DTC Participant and, only with respect to Orders through
the CNS Clearing Process, it is a member of NSCC and an authorized participant
in the CNS System of NSCC (a “Participating Party”); provided, that any change
in the foregoing status of the Authorized Participant shall terminate this
Agreement and the Authorized Participant shall give prompt written notice to the
Distributor, the Fund and the Transfer Agent of such change;

 

(ii)         unless Section 1(a)(v) is applicable, it (A) is registered as a
broker-dealer under the Securities Exchange Act of 1934, as amended (the “1934
Act”) and is a member in good standing of the Financial Industry Regulatory
Authority (“FINRA”), or (B) is exempt from being, or otherwise is not required
to be, licensed as a broker-dealer or a member of FINRA, and in either case is
qualified to act as a broker or dealer in the states or other jurisdictions
where the nature of its business so requires;

 

(iii)        it will maintain registrations, qualifications, membership, or, if
applicable, exempt status described in Section 1(a)(ii) in good standing and in
full force and effect throughout the term of this Agreement;

 

(iv)        it will comply with all applicable United States federal laws, the
laws of the states or other jurisdictions concerned and the rules and
regulations promulgated thereunder and with the FINRA By-Laws and NASD Conduct
Rules (or with comparable FINRA Conduct Rules, if such NASD Conduct Rules are
subsequently renamed, repealed, rescinded or are otherwise replaced by FINRA
Conduct Rules) if it is a FINRA Member, to the extent the foregoing relates to
the Authorized Participant’s transactions in, and activities with respect to,
the Shares, and that it will not offer or sell Shares of the Fund in any state
or jurisdiction where they may not lawfully be offered and/or sold;

 

(v)         if the Authorized Participant is offering or selling Shares in
jurisdictions outside the several states, territories and possessions of the
United States and is not otherwise required to be registered, qualified or a
member of FINRA as set forth above, the Authorized Participant will, in
connection with such offers and sales, (A) observe the applicable laws of the
jurisdiction in which such offer and/or sale is made, (B) comply with the
prospectus delivery and other requirements of the Securities Act of 1933, as
amended (the “1933 Act”) and the regulations promulgated thereunder, and (C)
conduct its business in accordance with the NASD Conduct Rules (or with
comparable FINRA Conduct Rules, if such NASD Conduct Rules are subsequently
renamed, repealed, rescinded, or are otherwise replaced by FINRA Conduct Rules),
to the extent the foregoing relates to the Authorized Participant’s transactions
in, and activities with respect to, the Shares;

 

(vi)        it has established and presently maintains an anti-money laundering
program (the “Program”) reasonably designed to prevent the Authorized
Participant from being used as a conduit for money laundering or other illicit
purposes or the financing of terrorist activities and is in compliance with the
Program and all anti-money laundering laws, regulations and rules now or
hereafter in effect that are applicable to it, including, without limitation,
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act); and

 

(vii)       it has the capability to send and receive communications via
authenticated telecommunication facility to and from the Distributor, the
Transfer Agent and the Authorized

 

2

 

 

Participant’s custodian, and it shall confirm such capability to the
satisfaction of the Distributor and the Transfer Agent prior to placing its
first Order with the Fund acting through the Transfer Agent.

 

(b)         The Authorized Participant understands and acknowledges that the
method by which Shares will be created and traded may raise certain issues under
applicable securities laws. For example, because new Shares may be issued and
sold by the Fund on an ongoing basis, at any point a “distribution,” as such
term is used in the 1933 Act, may be occurring. The Authorized Participant
further understands and acknowledges that some of its activities may result in
its being deemed a participant in a distribution in a manner that could render
it a statutory underwriter and subject it to the prospectus delivery and
liability provisions of the 1933 Act. The Authorized Participant should review
the “Plan of Distribution” section of the Prospectus and consult with its own
counsel in connection with entering into this Agreement and placing Orders. The
Authorized Participant also understands and acknowledges that dealers who are
not “underwriters” but are effecting transactions in the Shares, whether or not
participating in the distribution of the Shares, are generally required to
deliver a Prospectus.

 

Section 2.            Execution of Orders.

 

(a)         All Orders shall be made in accordance with the terms of the Trust
Agreement, the Prospectus and the Procedures. Each Party agrees to comply with
the provisions of such documents to the extent applicable to it. The Managing
Owner may issue, or caused to be issued, additional or other procedures from
time to time relating to the manner of creating or redeeming Baskets that are
not related to the Procedures, and the Authorized Participant will comply with
such procedures in placing Orders hereunder.

 

(b)         The Authorized Participant acknowledges and agrees on behalf of
itself and any party for which it is acting (whether as a customer or otherwise)
that delivery of an Order shall be irrevocable.

 

(c)         The Authorized Participant acknowledges and agrees that:

 

(i)          the Managing Owner, or its designee, may, in its discretion,
suspend the right of purchase, or postpone the purchase settlement date, (A) for
any period during which the NYSE Arca is closed other than customary weekend or
holiday closings, or trading on the NYSE Arca is suspended or restricted; (B)
for any period during which an emergency exists as a result of which the
processing of Purchase Orders is not reasonably practicable; or (C) for such
other period as the Managing Owner determines to be necessary for the protection
of the Fund’s Shareholders;

 

(ii)         the Managing Owner, or its designee, shall have the absolute right,
but shall have no obligation, to reject any Purchase Order (A) determined by the
Managing Owner, or its designee, not to be submitted in compliance with the
Procedures; (B) that the Managing Owner, or its designee, has determined would
have adverse tax consequences to the Fund or to its Shareholders; (C) if
circumstances outside the control of the Managing Owner, or its designee, make
it, for all practical purposes, not feasible to process Creation Baskets; or (D)
the Managing Owner, or its designee, believes that it or the Fund would be in
violation of any securities or commodities rules or regulations regarding
position limits or otherwise by accepting a Creation Order;

 

(iii)        the Managing Owner, or its designee, may, in its discretion,
suspend the right of redemption, or postpone the redemption settlement date, (A)
for any period during which the NYSE Arca is closed other than customary weekend
or holiday closings, or trading on the NYSE Arca is suspended or restricted; (B)
for any period during which an emergency exists as a result of which the
processing of Redemption Orders is not reasonably practicable; or (C) for such
other period as the Managing Owner determines to be necessary for the protection
of the Fund’s Shareholders; and

 

3

 

 

(iv)        the Managing Owner, or its designee, may reject a Redemption Order
if the Redemption Order is not submitted in compliance with the Procedures or if
the fulfillment of the Redemption Order, in the opinion of counsel, might be
illegal under applicable laws and regulations.

 

None of the Fund, the Managing Owner, the Distributor or the Transfer Agent will
be liable to any person or in any way for any liability, loss or damages that
may result from any rejection, suspension or postponement of an Order.

 

(d)         The Authorized Participant hereby consents to the use of recorded
telephone lines whether or not such use is reflected in the Procedures.

 

Section 3.            NSCC. Solely with respect to Orders effected through the
CNS Clearing Process, the Authorized Participant, as a Participating Party,
hereby authorizes the Transfer Agent to transmit to the NSCC on behalf of the
Authorized Participant such instructions consistent with the instructions issued
by the Authorized Participant to the Transfer Agent. The Authorized Participant
agrees to be bound by the terms of such instructions issued by the Transfer
Agent and reported to NSCC as though such instructions were issued by the
Authorized Participant directly to NSCC.

 

Section 4.            Marketing Materials; Representations Regarding Shares;
Identification in Registration Statement.

 

(a)         The Authorized Participant represents, warrants and covenants that
(i) it will not, in connection with any sale or solicitation of a sale of
Shares, make, or permit any of its representatives to make, any representations
concerning the Shares or any AP Indemnified Party (as defined below) other than
representations not inconsistent with (A) the then-current Prospectus of the
Fund, (B) printed information approved by the Managing Owner as information
supplemental to such Prospectus or (C) any promotional materials or sales
literature furnished to the Authorized Participant by the Managing Owner, and
(ii) the Authorized Participant will not furnish or cause to be furnished to any
person or display or publish any information or material relating to the Shares
or any AP Indemnified Party that are inconsistent with the Fund’s then-current
Prospectus. Copies of the then-current Prospectus and any such printed
supplemental information will be supplied by the Managing Owner, or its
designee, to the Authorized Participant in reasonable quantities upon request.
The Managing Owner represents, warrants, and agrees that it will notify the
Authorized Participant when a revised, supplemented, or amended Prospectus for
the Fund is available and deliver or otherwise make available to the Authorized
Participant copies of such revised, supplemented, or amended Prospectus at such
time and in such numbers as to enable the Authorized Participant to comply with
any obligation it may have to deliver such Prospectus to its customers. The
Managing Owner will make such revised, supplemented, or amended Prospectus
available to the Authorized Participant no later than its effective date.

 

(b)         The Managing Owner and the Fund represent and warrant that (i) the
Registration Statement and the Prospectus contained therein conforms in all
material respects to the requirements of the 1933 Act and the rules and
regulations of the SEC thereunder and do not and will not, as of the applicable
effective date as to the Registration Statement and any amendment thereto and as
of the applicable filing date as to the Prospectus and any amendment or
supplement thereto, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) the sale and distribution of the Shares
as contemplated herein will not conflict with or result in a breach or violation
of any statute or any order, rule, or regulation of any court or governmental
agency or body having jurisdiction over the Managing Owner or the Fund, and
(iii) no consent, approval, authorization, order, registration, or qualification
of or with any such court or governmental agency or body is required for the
issuance and sale of the Shares, except registration under the 1933 Act.

 

4

 

 

(c)         Notwithstanding the foregoing or anything to the contrary in this
Agreement, the Authorized Participant and its affiliates may, without the
written approval of the Managing Owner or the Fund, prepare and circulate in the
regular course of their businesses research, sales literature, reports and other
similar materials that include information, opinions or recommendations relating
to the Shares; provided, that such research, sales literature, reports, and
other similar materials comply with applicable NASD rules (or with comparable
FINRA rules, if such NASD rules are subsequently repealed, rescinded, or are
otherwise replaced by FINRA rules).

 

(d)         The Authorized Participant hereby agrees that, for the term of this
Agreement, the Managing Owner or its designee may deliver the then-current
Prospectus, and any revisions, supplements or amendments thereto or
recirculation thereof, to the Authorized Participant in Portable Document Format
(“PDF”) via electronic mail to (or to such other address as may be provided by
the Authorized Participant from time to time) in lieu of delivering the
Prospectus in paper form. The Authorized Participant may revoke the foregoing
agreement at any time by delivering written notice to the Managing Owner, or the
Managing Owner’s designee, and, whether or not such agreement is in effect, the
Authorized Participant may, at any time, request reasonable quantities of the
Prospectus, and any revisions, supplements or amendments thereto or
recirculation thereof, in paper form from the Managing Owner or its designee.
The Authorized Participant acknowledges that it has the capability to access,
view, save and print material provided to it in PDF and that it will incur no
appreciable extra costs by receiving the Prospectus in PDF instead of in paper
form. The Managing Owner will, when requested by the Authorized Participant,
make available, or cause to be made available, at no cost the software and
technical assistance necessary to allow the Authorized Participant to access,
view and print the PDF version of the Prospectus.

 

(e)         For as long as this Agreement is effective, if required by the SEC,
the Authorized Participant agrees to be identified as an authorized participant
of the Fund in the Prospectus and on the Fund’s website.

 

Section 5.            Fees. To compensate State Street Bank and Trust Company
for its services as Transfer Agent in connection with the processing of the
creation and redemption of Baskets, the Fund shall charge, and the Authorized
Participant shall pay (which may be from its DTC account to the Fund), the
Transaction Fee described in the Prospectus. The current Transaction Fee shall
be two hundred dollars ($200) per order. The Transaction Fee may be adjusted
from time to time as set forth in the Prospectus.

 

Section 6.            Authorized Persons. Concurrently with the execution of
this Agreement and from time to time thereafter as may be requested by the
Managing Owner, the Fund or the Distributor, the Authorized Participant shall
deliver to such parties, with copies to the Transfer Agent, at the address
specified herein, duly certified as appropriate by its Secretary or other duly
authorized official, a certificate in the form attached hereto as Attachment B
setting forth the names and signatures of all persons authorized to give
instructions relating to any activity contemplated hereby or any other notice,
request or instruction on behalf of the Authorized Participant (each such person
an “Authorized Person”). Such certificate may be accepted and relied upon by the
Managing Owner, the Fund, the Distributor and the Transfer Agent as conclusive
evidence of the facts set forth therein and shall be considered to be in full
force and effect until delivery to such parties of a superseding certificate in
a form approved by the Managing Owner bearing a subsequent date and duly
certified as described above. Upon the termination or revocation of authority of
such Authorized Person by the Authorized Participant, the Authorized Participant
shall give immediate written notice of such fact to the Managing Owner, the
Fund, the Distributor and the Transfer Agent, and such notice shall be effective
upon receipt by each of such parties.

 

Section 7.           Redemption. The Authorized Participant represents and
warrants that it will not attempt to place a Redemption Order for the purpose of
redeeming any Basket unless (i) it owns outright or has the

 

5

 

 

right or authority to tender for redemption the Baskets to be redeemed and to
receive the entire proceeds of the redemption, and (ii) such Baskets have not
been loaned or pledged to another party and are not the subject of a repurchase
agreement, securities lending agreement or any other arrangement that, under the
circumstances, would preclude the delivery of such Baskets to the Transfer Agent
on behalf of the Fund in accordance with the Procedures or as otherwise required
by the Fund.

 

Section 8.            Role of Authorized Participant.

 

(a)         The Authorized Participant acknowledges and agrees that for all
purposes of this Agreement and the Trust Agreement, the Authorized Participant
will have no authority to act as an agent for the Managing Owner, the Fund, the
Distributor, the Transfer Agent or the Authorized Participant’s custodian in any
matter or in any respect.

 

(b)         The Authorized Participant covenants and agrees to make itself and
its employees available, upon request, during normal business hours to consult
with the Managing Owner, the Fund, the Distributor, the Transfer Agent or the
Authorized Participant’s custodian or their designees concerning the performance
of the Authorized Participant’s responsibilities under this Agreement.

 

(c)         The Authorized Participant, as a DTC Participant, covenants and
agrees that it shall be bound by all of the obligations of a DTC Participant in
addition to any obligations that it undertakes hereunder or in accordance with
the Prospectus.

 

(d)         The Authorized Participant agrees, subject to any privacy,
confidentiality or other obligations it may have to its customers arising under
federal or state securities laws or the applicable rules of any self-regulatory
organization, to assist, upon request, the Managing Owner, the Fund, the
Distributor and the Transfer Agent in ascertaining certain information that the
Authorized Participant may possess regarding sales of Shares made by or through
the Authorized Participant that is necessary for the Fund to comply with its
obligations to distribute information to its Shareholders under applicable state
or federal securities laws or as set forth in the Prospectus.

 

Section 9.            Indemnification.

 

(a)          The Authorized Participant hereby agrees to indemnify and hold
harmless the Managing Owner, the Transfer Agent, the Distributor and the Fund,
and their respective subsidiaries, affiliates, directors, officers, employees
and agents, and each person, if any, who controls such persons within the
meaning of Section 15 of the 1933 Act (each an “AP Indemnified Party”) from and
against any loss, liability, damage, reasonable cost and expense (including
reasonable attorneys’ fees and the reasonable cost of investigation) incurred by
such AP Indemnified Party as a result of (i) any material breach by the
Authorized Participant of any provision of this Agreement that relates to the
Authorized Participant, including its representations, warranties and covenants
made herein; (ii) any failure on the part of the Authorized Participant to
perform any of its obligations set forth in this Agreement except to the extent
that such failure was directly caused by the Authorized Participant’s reasonable
reliance on instructions given or representations made by one or more AP
Indemnified Parties; (iii) any failure by the Authorized Participant to comply
with applicable laws and rules and regulations of self-regulatory organizations
to the extent the foregoing relates to the Authorized Participant’s transactions
in, and activities with respect to, Shares under this Agreement, except that the
Authorized Participant shall not be required to indemnify an AP Indemnified
Party to the extent that such failure was caused by the Authorized Participant’s
adherence to instructions given or representations made by the Managing Owner or
any AP Indemnified Party, as applicable; (iv) any actions of such AP Indemnified
Party in reliance upon any instructions issued by the Authorized Participant in
accordance with the Procedures that are reasonably believed by such AP
Indemnified Party to be genuine and to have been given by the Authorized
Participant; or (v) (A) any representation by the Authorized Participant, its

 

6

 

 

employees or its agents or other representatives about the Shares, any AP
Indemnified Party or the Fund that is not consistent with the Fund’s
then-current Prospectus made in connection with the offer or the solicitation of
an offer to buy or sell the Shares and (B) any untrue statement or alleged
untrue statement of a material fact contained in any research reports, marketing
material and sales literature described herein or any alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading to the extent that such statement or omission
relates to the Shares or any AP Indemnified Party, unless, in either case, such
representation, statement or omission was made or included by an AP Indemnified
Party at the written direction of the Managing Owner, the Fund or the
Distributor or is based upon any omission or alleged omission by the Managing
Owner, the Fund or the Distributor to state a material fact in connection with
such representation, statement or omission necessary to make such
representation, statement or omission not misleading. The Authorized Participant
and the Distributor understand and agree that the Fund as a third-party
beneficiary to this Agreement is entitled and intends to proceed directly
against the Authorized Participant in the event that the Authorized Participant
fails to honor any of its obligations pursuant to this Agreement that benefit
the Fund. The Authorized Participant shall not be liable to an AP Indemnified
Party for any damages arising out of mistakes or errors in data provided to the
Authorized Participant, or mistakes or errors by, or out of interruptions or
delays of communications with the AP Indemnified Parties due to any action of a
service provider to the Fund. The Authorized Participant shall not be liable
under its indemnity agreement contained in this subsection with respect to any
claim made against any AP Indemnified Party unless the AP Indemnified Party
shall have notified the Authorized Participant in writing of the claim within a
reasonable time after the summons or other first written notification giving
information of the nature of the claim shall have been served upon the AP
Indemnified Party (or after the AP Indemnified Party shall have received notice
of service on any designated agent). However, failure to notify the Authorized
Participant of any claim shall not relieve the Authorized Participant from any
liability that it may have to any AP Indemnified Party against whom such action
is brought otherwise than on account of its indemnity agreement contained in
this subsection and shall only release it from such liability under this
subsection to the extent it has been materially prejudiced by such failure to
give notice. The Authorized Participant shall be entitled to participate at its
own expense in the defense, or, if it so elects, to assume the defense of any
suit brought to enforce any claims, but if the Authorized Participant elects to
assume the defense, the defense shall be conducted by counsel chosen by it and
satisfactory to the AP Indemnified Party in the suit, and who shall not, except
with the consent of the AP Indemnified Parties, be counsel to the Authorized
Participant. If the Authorized Participant does not elect to assume the defense
of any suit, it will reimburse the AP Indemnified Party for the reasonable fees
and expenses of any counsel retained by them.

 

(b)          The Distributor hereby agrees to indemnify and hold harmless the
Authorized Participant, its respective subsidiaries, affiliates, directors,
officers, employees and agents, and each person, if any, who controls such
persons within the meaning of Section 15 of the 1933 Act (each a “Distributor
Indemnified Party”) from and against any loss, liability, damage, cost and
expense (including attorneys’ fees) incurred by such Distributor Indemnified
Party as a result of (i) any breach by the Distributor of any provision of this
Agreement that relates to the Distributor; (ii) any failure on the part of the
Distributor to perform any of its obligations set forth in this Agreement; (iii)
any failure by the Distributor to comply with applicable laws, including rules
and regulations of self-regulatory organizations; (iv) actions of a Distributor
Indemnified Party in reliance upon any instructions issued or representations
made in accordance with the Procedures reasonably believed by a Distributor
Indemnified Party to be genuine and to have been given by the Distributor; or
(v) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement of the Fund or in any amendment thereof,
or in any Prospectus or any statement of additional information, or any
amendment thereof or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
connection with the Authorized Participant’s acting in its capacity as an
Authorized Participant. The Distributor shall not be liable under its indemnity
agreement contained in this subsection with respect to any claim made against
any Distributor Indemnified Party unless

 

7

 

 

the Distributor Indemnified Party shall have notified the Distributor in writing
of the claim within a reasonable time after the summons or other first written
notification giving information of the nature of the claim shall have been
served upon the Distributor Indemnified Party (or after the Distributor
Indemnified Party shall have received notice of service on any designated
agent). However, failure to notify the Distributor of any claim shall not
relieve the Distributor from any liability that it may have to any Distributor
Indemnified Party against whom such action is brought otherwise than on account
of its indemnity agreement contained in this subsection and shall only release
it from such liability under this subsection to the extent it has been
materially prejudiced by such failure to give notice. The Distributor shall be
entitled to participate at its own expense in the defense, or, if it so elects,
to assume the defense of any suit brought to enforce any claims, but if the
Distributor elects to assume the defense, the defense shall be conducted by
counsel chosen by it and satisfactory to the Distributor Indemnified Party in
the suit and who shall not, except with the consent of the Distributor
Indemnified Party, be counsel to the Distributor. If the Distributor does not
elect to assume the defense of any suit, it will reimburse the Distributor
Indemnified Party in the suit for the reasonable fees and expenses of any
counsel retained by them.

 

(c)         The Managing Owner hereby agrees to indemnify and hold harmless the
Authorized Participant, and its respective subsidiaries, affiliates, directors,
officers, employees and agents, and each person, if any, who controls such
persons within the meaning of Section 15 of the 1933 Act (each a “Managing Owner
Indemnified Party”) from and against any loss, liability, damage, cost and
expense (including reasonable attorneys’ fees and the reasonable cost of
investigation) incurred by such Managing Owner Indemnified Party as a result of
(i) any breach by the Managing Owner of any provision of this Agreement that
relates to the Managing Owner; (ii) any failure on the part of the Managing
Owner to perform any of its obligations set forth in this Agreement; (iii) any
failure by the Managing Owner to comply with applicable laws, including rules
and regulations of self-regulatory organizations; (iv) any untrue statements or
omissions made in any promotional material or sales literature furnished to the
Authorized Participant or otherwise approved in writing by the Managing Owner or
its designee; (v) actions of such Managing Owner Indemnified Party in reliance
upon any instructions issued or representations made by the Managing Owner or
the Fund in accordance with this Agreement (including the attachments hereto)
reasonably believed by the Authorized Participant to be genuine and to have been
given by the Managing Owner or the Fund, or (vi) any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement of
the Fund as originally filed with the SEC or in any amendment thereof, or in the
Prospectus, or in any amendment thereof or supplement thereto, or arising out of
or based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except those statements in the Registration Statement or the
Prospectus based on information furnished in writing by or on behalf of the
Authorized Participant expressly for use in the Registration Statement or the
Prospectus. The Managing Owner shall not be liable under its indemnity agreement
contained in this subsection with respect to any claim made against any Managing
Owner Indemnified Party unless the Managing Owner Indemnified Party shall have
notified the Managing Owner in writing of the claim within a reasonable time
after the summons or other first written notification giving information of the
nature of the claim shall have been served upon the Managing Owner Indemnified
Party (or after the Managing Owner Indemnified Party shall have received notice
of service on any designated agent). However, failure to notify the Managing
Owner of any claim shall not relieve the Managing Owner from any liability that
it may have to any Managing Owner Indemnified Party against whom such action is
brought otherwise than on account of its indemnity agreement contained in this
subsection and shall only release it from such liability under this subsection
to the extent it has been materially prejudiced by such failure to give notice.
The Managing Owner shall be entitled to participate at its own expense in the
defense, or, if it so elects, to assume the defense of any suit brought to
enforce any claims, but if the Managing Owner elects to assume the defense, the
defense shall be conducted by counsel chosen by it and satisfactory to the
Managing Owner Indemnified Party in the suit and who shall not, except with the
consent of the Managing Owner Indemnified Party, be counsel to the Managing
Owner. If the

 

8

 

 

Managing Owner does not elect to assume the defense of any suit, it will
reimburse the Managing Owner Indemnified Party in the suit for the reasonable
fees and expenses of any counsel retained by them.

 

(d)         This Section 9 shall not apply to the extent any such losses,
liabilities, damages, costs and expenses are incurred as a result or in
connection with any gross negligence, bad faith or willful misconduct on the
part of an AP Indemnified Party, a Distributor Indemnified Party or a Managing
Owner Indemnified Party, as the case may be. The term “affiliate” in this
Section 9 shall include, with respect to any person, entity or organization, any
other person, entity or organization which directly, or indirectly through one
or more intermediaries, controls, is controlled by or is under common control
with such person, entity or organization.

 

(e)         No indemnifying party, as described in subsections (a), (b) or (c)
above, shall, without the written consent of the AP Indemnified Party,
Distributor Indemnified Party or Managing Owner Indemnified Party, as the case
may be, effect the settlement or compromise of, or consent to the entry of any
judgment with respect to, any pending or threatened action or claim in respect
of which indemnification or contribution may be sought hereunder (whether or not
the indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the AP Indemnified Party, Distributor Indemnified Party or Managing
Owner Indemnified Party, as the case may be, from all liability arising out of
such action or claim and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act, by or on behalf of any AP Indemnified
Party, Distributor Indemnified Party or Managing Owner Indemnified Party, as the
case may be.

 

Section 10.          Liability.

 

(a)         The Distributor, the Transfer Agent, the Managing Owner and the
Fund, whether acting directly or through agents (including the Transfer Agent),
undertake to perform such duties and only such duties as are expressly set forth
herein, or expressly incorporated herein by reference, and no implied covenants
or obligations shall be read into this Agreement against the Distributor, the
Transfer Agent, the Managing Owner, or the Fund.

 

(b)         In the absence of bad faith, gross negligence or willful misconduct
on its part, neither the Distributor, the Transfer Agent, the Managing Owner nor
the Fund, whether acting directly or through agents (including the Transfer
Agent), shall be liable for any action taken, suffered or omitted or for any
error of judgment made by any of them in the performance of their duties
hereunder. Neither the Distributor, the Transfer Agent, the Managing Owner nor
the Fund, whether acting directly or through agents (including the Transfer
Agent), shall be liable for any error of judgment made in good faith unless the
party exercising such shall have been grossly negligent in ascertaining the
pertinent facts necessary to make such judgment. In no event shall the
Distributor, the Transfer Agent, the Managing Owner, or the Fund, whether acting
directly or through agents (including the Transfer Agent), be liable for
special, indirect or consequential losses or damages of any kind whatsoever
(including but not limited to lost profit), even if such parties have been
advised of the likelihood of such loss or damage and regardless of the form of
action. In no event shall the Distributor, the Transfer Agent, the Managing
Owner, or the Fund, whether acting directly or through agents (including the
Transfer Agent), be liable for the acts or omissions of DTC or any other
securities depository or clearing corporation.

 

(c)         Neither the Distributor, the Transfer Agent, the Managing Owner nor
the Fund, whether acting directly or through agents (including the Transfer
Agent), shall be responsible or liable for any failure or delay in the
performance of their obligations under this Agreement arising out of or caused,
directly or indirectly, by circumstances beyond its reasonable control,
including without limitation: acts of God; earthquakes; fires; floods; wars;
civil or military disturbances; terrorism; sabotage; epidemics; riots;

 

9

 

 

interruptions; loss or malfunction of utilities, computer (hardware or software)
or communications service; accidents; labor disputes; acts of civil or military
authority or governmental actions.

 

(d)         The Distributor, the Transfer Agent, the Managing Owner, the Fund
and the Transfer Agent may conclusively rely upon, and shall be fully protected
in acting or refraining from acting upon, any communication authorized hereby
and upon any written or oral instruction, notice, request, direction or consent
reasonably believed by them to be genuine.

 

(e)         This Agreement has been entered into by the Fund and was executed
and delivered by an officer of its Managing Owner, on behalf of the Fund, which
officer was acting solely in his capacity as an officer of the Managing Owner
and not in his individual capacity and which Managing Owner was acting solely in
its capacity as sponsor/managing owner of the Fund and not in its individual
capacity. The obligations of this Agreement are not binding on such officer, the
Managing Owner or any Shareholder individually. The obligations of this
Agreement are binding only upon the assets and property of the Fund.

 

(f)          The Authorized Participant shall be responsible for the payment of
any transfer tax, sales or use tax, stamp tax, recording tax, value added tax
and any other similar tax or government charge applicable to the creation or
redemption of any Basket made pursuant to this Agreement, regardless of whether
or not such tax or charge is imposed directly on the Authorized Participant. To
the extent the Managing Owner or the Fund is required by law to pay any such tax
or charge, the Authorized Participant agrees to promptly indemnify such party
for any such payment, together with any applicable penalties, additions to tax
or interest thereon, upon reasonable notice thereof.

 

Section 11.         Acknowledgment. The Authorized Participant acknowledges
receipt of a (i) copy of the Trust Agreement and (ii) the current Prospectus of
the Fund, and represents that it has reviewed and understands such documents.

 

Section 12.         Effectiveness and Termination. Upon the execution of this
Agreement by the Parties, this Agreement shall become effective in this form as
of the date first set forth above, and may be terminated at any time by any
Party upon five (5) days prior written notice to the other Parties unless
earlier terminated: (i) in accordance with Section 1(a)(i); (ii) upon written
notice to the Authorized Participant by the Managing Owner in the event of a
material breach by the Authorized Participant of this Agreement or the
procedures described or incorporated herein; (iii) immediately in the
circumstances described in Section 23; or (iv) at such time as the Fund is
terminated pursuant to the Trust Agreement.

 

Section 13.         Ambiguous Instructions. If an Order Form contains order
terms that differ from the information provided in the telephone call at the
time of issuance of the applicable order number, the Managing Owner or its
designee will attempt to contact one of the Authorized Persons of the Authorized
Participant to request confirmation of the terms of the Order. If an Authorized
Person confirms the terms as they appear in the Order Form, then the Order will
be accepted and processed. If an Authorized Person contradicts the terms of the
Order Form, the Order will be deemed invalid, and a corrected Order Form must be
received by the Managing Owner or its designee in the time period designated. If
the Managing Owner or its designee is not able to contact an Authorized Person,
then the Order shall be accepted and processed in accordance with the terms of
the Order Form notwithstanding any inconsistency from the terms of the telephone
information. In the event that an Order Form contains terms that are not
complete or are illegible, the Order will be deemed invalid and the Managing
Owner will attempt to contact one of the Authorized Persons of the Authorized
Participant to request retransmission of the Order Form.

 

Section 14.         Amendment. This Agreement, the Procedures and the
attachments hereto may be amended, modified or supplemented by the Fund, the
Managing Owner and the Distributor, without consent of the Authorized
Participant, from time to time by the following procedure. After the amendment,

 

10

 

 

modification or supplement has been agreed to, the Distributor will mail a copy
of the proposed amendment, modification or supplement to the Authorized
Participant in accordance with the terms hereof. For the purposes of this
Agreement, mail will be deemed received by the recipient thereof on the third
(3rd) day following the deposit of such mail into the United States postal
system. If the Authorized Participant does not object in writing to the
amendment, modification, or supplement within fifteen (15) calendar days after
its deemed receipt, the amendment, modification or supplement will become part
of this Agreement in accordance with its terms.

 

Section 15.         Waiver of Compliance. Any failure of any of the Parties to
comply with any obligation, covenant, agreement or condition herein may be
waived by the Party entitled to the benefits thereof only by a written
instrument signed by the Party granting such waiver, but any such written
waiver, or the failure to insist upon strict compliance with any obligation,
covenant, agreement or condition herein, shall not operate as a waiver of, or
estoppel with respect to, any subsequent or other failure.

 

Section 16.         Notices. Except as otherwise specifically provided in this
Agreement, all notices required or permitted to be given pursuant to this
Agreement shall be given in writing and delivered by personal delivery, by
postage prepaid registered or certified United States first class mail, return
receipt requested, by nationally recognized overnight courier (delivery
confirmation received) or by telex, telegram or telephonic facsimile or similar
means of same day delivery (transmission confirmation received), with a
confirming copy regular mail, postage prepaid. For avoidance of doubt, notices
may not be given or transmitted by electronic mail. Unless otherwise notified in
writing, all notices to the Fund shall be sent to the Managing Owner. All
notices shall be directed to the address or facsimile numbers indicated below
the signature line of the Parties on the signature page hereof, unless otherwise
notified in writing.

 

Section 17.         Successors and Assigns. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the Parties
and their respective successors and permitted assigns.

 

Section 18.         Governing Law; Consent to Jurisdiction. This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York (regardless of the laws that might otherwise govern under applicable New
York conflict of laws principles) as to all matters, including matters of
validity, construction, effect, performance and remedies. Each Party irrevocably
consents to the jurisdiction of the courts of the State of New York and of any
federal court located in the Borough of Manhattan in such State in connection
with any action, suit or other proceeding arising out of or relating to this
Agreement or any action taken or omitted hereunder, and waives any claim of
forum non conveniens and any objections as to laying of venue. Each Party
further waives personal service of any summons, complaint or other process and
agrees that service thereof may be made by certified or registered mail directed
to such Party at such Party’s address for purposes of notices hereunder. Each
Party hereby irrevocably waives any and all rights to trial by jury in any legal
proceeding arising under or in connection with this Agreement.

 

Section 19.         Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any Party without the
prior written consent of the other Parties, which shall not be unreasonably
withheld, except that any entity into which a Party may be merged or converted
or with which it may be consolidated or any entity resulting from any merger,
conversion, or consolidation to which such Party hereunder shall be a party, or
any entity succeeding to all or substantially all of the business of the Party,
shall be the successor of the Party under this Agreement. The party resulting
from any such merger, conversion, consolidation or succession shall notify the
other Parties of the change. Any purported assignment in violation of the
provisions hereof shall be null and void. Notwithstanding the foregoing, this
Agreement shall be automatically assigned to any successor trustee or sponsor of
the Fund at such time such successor qualifies as a successor trustee or sponsor
under the terms of the Trust Agreement.

 

11

 

 

Section 20.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

 

Section 21.         Interpretation. The article and section headings contained
in this Agreement are solely for the purpose of reference, are not part of the
agreement of the Parties and shall not in any way affect the meaning or
interpretation of this Agreement.

 

Section 22.          Entire Agreement. This Agreement and the Trust Agreement,
along with any other agreement or instrument delivered pursuant to this
Agreement or the Trust Agreement, supersede all prior agreements and
understandings between the Parties with respect to the subject matter hereof;
provided, however, that the Authorized Participant shall not be deemed by this
provision to be a party to the Trust Agreement.

 

Section 23.         Severance. If any provision of this Agreement is held by any
court or any act, regulation, rule or decision of any other governmental or
supra national body or authority or regulatory or self-regulatory organization
to be invalid, illegal or unenforceable for any reason, it shall be invalid,
illegal or unenforceable only to the extent so held and shall not affect the
validity, legality or enforceability of the other provisions of this Agreement
so long as this Agreement as so modified continues to express, without material
change, the original intentions of the Parties as to the subject matter of this
Agreement and the deletion of such portion of this Agreement will not
substantially impair the respective benefits, obligations, or expectations of
the Parties. If this Agreement as so modified substantially impairs the
respective benefits, obligations, or expectations of the Parties, it shall be
subject to immediate termination upon written notice by the terminating Party
delivered in accordance with terms hereof.

 

Section 24.          No Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by the Parties to express their mutual
intent, and no rule of strict construction will be applied against any Party.

 

Section 25.          Survival. Section 9 (Indemnification) shall survive the
termination of this Agreement.

 

Section 26.        Other Usages. The following usages shall apply in
interpreting this Agreement: (i) references to a governmental or
quasigovernmental agency, authority or instrumentality shall also refer to a
regulatory body that succeeds to the functions of such agency, authority or
instrumentality; and (ii) “including” means “including, but not limited to.”

 

12

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered as of __________, 20__.

 

THE FUND:   THE SPONSOR:       WisdomTree Continuous Commodity Index Fund  
WisdomTree Commodity Services, LLC         By: WisdomTree Commodity Services,
LLC, its Managing Owner   By:         Name:   By:     Title:   Name:   Address:
245 Park Avenue, 35th Floor Title:       New York, NY 10167 Address: 245 Park
Avenue, 35th Floor         New York, NY 10167      

 

DISTRIBUTOR:   THE AUTHORIZED PARTICIPANT:       Foreside Fund Services, LLC    
            By:     By:     Name:     Name: Title:     Title: Address:    
Address:         Telephone:     Telephone: Facsimile:     Facsimile:

 



ACCEPTED BY THE TRANSFER AGENT:           State Street Bank and Trust Company  
          By:       Name:     Title:     Address:           Telephone:    
Facsimile:    



  

WisdomTree Continuous Commodity Index Fund Execution Page Form of Authorized
Participant Agreement  

 

 

 

 

Attachment A

 

Defined terms used herein that are not defined herein shall have the meaning as
set forth in the Authorized Participant Agreement (the “AP Agreement”)

 

This document supplements the Prospectus with respect to the procedures to be
used by (i) the Transfer Agent and Distributor in processing orders for the
purchase of Creation Baskets of a Fund (“Creation Orders”) and (ii) the Transfer
Agent in processing orders redeeming Redemption Baskets of a Fund (“Redemption
Orders,” and together with Creation Orders, “Orders”). The Authorized
Participant (sometimes referred to herein as the “Participant”) acknowledges and
agrees that the Prospectus for the Fund may contain, among other matters,
procedures relating to the creation and redemption of Shares and in the event of
a conflict, the Prospectus shall control.

 

The Participant is required to have signed the Authorized Participant Agreement
(sometimes referred to herein as the “Participant Agreement”). Upon acceptance
by the Trust of the Participant Agreement, the Transfer Agent or Distributor, as
the case may be, will assign a personal identification number (“PIN”) to each
Authorized Person authorized to act for the Participant. This will allow a
Participant through its Authorized Person(s) to place an order with respect to
Baskets.

 

TO PLACE AN ORDER FOR PURCHASE OR REDEMPTION OF BASKETS

 

1.             Orders by Telephone.

 

a. Order Number. Call to Receive an Order Number. An Authorized Person for the
Participant will call the telephone representative at the number listed on the
applicable Fund’s order form (“Order Form”) not later than the cut-off time for
placing Orders with the applicable Fund as set forth in the Order Form (the
“Order Cut-Off Time”) to receive an Order Number. Non-standard Orders generally
must be arranged with the Managing Owner in advance of Order placement. The
Order Form (as may be revised from time to time) is incorporated into and made a
part of this Agreement.

 

Upon verifying the authenticity of the caller (as determined by the use of the
appropriate PIN) and the terms of the Order, the telephone representative will
issue a unique Order Number. All Orders with respect to the purchase or
redemption of Baskets are required to be in writing and accompanied by the
designated Order Number. Incoming telephone calls are queued and will be handled
in the sequence received. Calls placed before the Order Cut-Off Time will be
processed even if the call is taken after this cut-off time. ACCORDINGLY, DO NOT
HANG UP AND REDIAL. INCOMING CALLS THAT ARE ATTEMPTED LATER THAN THE Order
Cut-Off Time WILL NOT BE ACCEPTED.

 

NOTE THAT THE TELEPHONE CALL IN WHICH THE ORDER NUMBER IS ISSUED INITIATES THE
ORDER PROCESS BUT DOES NOT ALONE CONSTITUTE THE ORDER. AN ORDER IS ONLY
COMPLETED AND PROCESSED UPON RECEIPT OF WRITTEN INSTRUCTIONS VIA THE ORDER FORM
CONTAINING THE DESIGNATED ORDER NUMBER, AUTHORIZED INDIVIDUALS’ SIGNATURES AND
TRANSMITTED BY FACSIMILE.

 

b. Place the Order. An Order Number is only valid for a limited time. The Order
Form

 

A-1

 

 

for purchase or redemption of Baskets must be sent by facsimile to the telephone
representative within 20 minutes of the issuance of the Order Number. In the
event that the Order Form is not received within such time period, the telephone
representative will attempt to contact the Participant to request immediate
transmission of the Order. Unless the Order Form is received by the telephone
representative upon the earlier of (i) within 15 minutes of contact with the
Participant or (ii) 45 minutes after the Order Cut-Off Time, the Order will be
deemed invalid.

 

c. Await Receipt of Confirmation.

 

(i)Clearing Process. The Transfer Agent shall issue a confirmation of Order
acceptance within approximately 15 minutes of its receipt of an Order Form
received in good form. In the event the Participant does not receive a timely
confirmation from the Transfer Agent, it should contact the telephone
representative at the business number indicated.

 

(ii)Outside the Clearing Process. In lieu of receiving a confirmation of Order
acceptance, the DTC Participant will receive an acknowledgment of Order
acceptance. The DTC Participant shall deliver on settlement date the Deposit
Securities and/or cash (in the case of purchases) or the Creation Unit size
aggregation of Shares on trade date plus one (in the case of redemptions) to the
Fund through DTC. The Fund shall settle the transaction on the prescribed
settlement date.

 

d. Ambiguous Instructions. In the event that an Order Form contains terms that
differ from the information provided in the telephone call at the time of
issuance of the Order Number, the telephone representative will attempt to
contact the Participant to request confirmation of the terms of the Order. If an
Authorized Person confirms the terms as they appear in the Order Form then the
Order will be accepted and processed. If an Authorized Person contradicts its
terms, the Order will be deemed invalid and a corrected Order Form must be
received by the telephone representative not later than the earlier of (i)
within 15 minutes of such contact with the Participant or (ii) 45 minutes after
the Order Cut-Off Time.

 

In the event that an Order Form contains terms that are illegible, as determined
in the sole discretion of the Transfer Agent, the Order will be deemed invalid
and will not be processed. A telephone representative will attempt to contact
the Participant to request retransmission of the Order Form, and a corrected
Order Form must be received by the telephone representative not later than the
earlier of (i) within 15 minutes of such contact with the Participant or (ii) 45
minutes after the Order Cut-Off Time. If the telephone representative is not
able to contact an Authorized Person, the Order will be deemed invalid.

 

2.             Election to Place Orders by Internet.

 

a. General. Notwithstanding the foregoing provisions, Orders may be submitted
through the Internet (“Web Order Site” or “Fund Connect”), to the extent such
Web Order Site is made available, but must be done so in accordance with the
terms of this Agreement, the Prospectus, the Web Order Site, the State Street
Fund Connect Buy-Side User Agreement (which must be separately entered into by
the Participant) (the “Fund Connect Agreement”) and the applicable Fund Connect
User Guide (or any successor documents).

 

A-2

 

 

To the extent that any provision of this Agreement is inconsistent with any
provision of any Fund Connect Agreement, the Fund Connect Agreement shall
control with respect to State Street’s provision of the Web Order Site;
provided, however, it is not the intention of the parties to otherwise modify
the rights, duties and obligations of the parties under the Agreement, which
shall remain in full force and effect until otherwise expressly modified or
terminated in accordance with its terms. Notwithstanding the forgoing, the
Participant acknowledges that references to the applicable Fund Connect User
Guide (or any successor documents) contained herein are for instructional
purposes only, and such Fund Connect User Guide (or any successor documents)
does not contain any additional representations, warranties or obligations by
the Fund, the Managing Owner, the Transfer Agent, the Distributor or their
respective agents.

 

b. Certain Acknowledgements. The Participant acknowledges and agrees (i) that
the Fund, the Managing Owner, the Transfer Agent, the Distributor and their
respective agents may elect to review any Order placed through the Web Order
Site manually before it is executed and that such manual review may result in a
delay in execution of such Order; (ii) that during periods of heavy market
activity or other times, it may be difficult to place Orders via the Web Order
Site and the Participant may place Orders as otherwise set forth in Attachment
A; and (iii) that any access, transaction information, content, or data
downloaded or otherwise obtained through the use of the Web Order Site may be
recorded and are done at the Participant’s own discretion and risk

 

EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THE FUND CONNECT AGREEMENT AND TO
THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE WEB ORDER SITE IS PROVIDED “AS IS,” “AS AVAILABLE” WITH ALL FAULTS AND
WITHOUT ANY WARRANTY OF ANY KIND. SPECIFICALLY, WITHOUT LIMITING THE FOREGOING,
ALL WARRANTIES, CONDITIONS, OTHER CONTRACTUAL TERMS, REPRESENTATIONS,
INDEMNITIES AND GUARANTEES WITH RESPECT TO THE WEB ORDER SITE, WHETHER EXPRESS,
IMPLIED OR STATUTORY, ARISING BY LAW, CUSTOM, PRIOR ORAL OR WRITTEN STATEMENTS
BY THE FUND, THE SPONSOR, THE TRANSFER AGENT, THE DISTRIBUTOR OR THEIR
RESPECTIVE AGENTS, AFFILIATES, LICENSORS OR OTHERWISE (INCLUDING, BUT NOT
LIMITED TO AS TO TITLE, SATISFACTORY QUALITY, ACCURACY, COMPLETENESS,
UNINTERRUPTED USE, NON-INFRINGEMENT, TIMELINESS, TRUTHFULNESS, SEQUENCE,
COMPLETENESS, MERCHANTABILITY OR FITNESS FOR PARTICULAR PURPOSE AND ANY IMPLIED
WARRANTIES, CONDITIONS AND OTHER CONTRACTUAL TERMS ARISING FROM TRADE USAGE,
COURSE OF DEALING OR COURSE OF PERFORMANCE) ARE HEREBY OVERRIDDEN, EXCLUDED AND
DISCLAIMED.

 

c. Election to Terminate Placing Orders by Internet. The Participant may elect
at any time to discontinue placing Orders through the Web Order Site without
providing notice under the Agreement.

 

3.Acknowledgment Regarding Telephone and Internet Transactions. During periods
of heavy market activity or other times, the Participant acknowledges it may be
difficult to reach the Transfer Agent by telephone or to transact business over
the Internet via the Web Order Site. Technological irregularities may also make
the use of the Internet and Web Order Site slow or unavailable at times. The
Transfer Agent may terminate the receipt of redemption or exchange Orders by
telephone or the Internet at any time, in which case you may redeem or exchange
Shares by other means.

 

A-3

 

 

Attachment B

 

WISDOMTREE CONTINUOUS COMMODITY INDEX FUND

AUTHORIZED PERSONS

 

The following individuals are Authorized Persons pursuant to the Authorized
Participant Agreement with respect to the WisdomTree Continuous Commodity Index
Fund as entered into by the Participant named below:

 

    ,       Participant Name   NSCC #  

 

NAME   TITLE   SIGNATURE   TELEPHONE
NUMBER   E-MAIL
ADDRESS   CITY OF
BIRTH                                                                          
                                                                               
                                                                 

 

Signed on behalf of the Authorized Participant:

 

  By:               Name:               Title:               Date:    

 



B-1

